Jones, Chief Judge,
dissenting:
I would defer action on these motions until the Loyalty Review Board has finally passed upon the plaintiffs’ removal under the standards laid down in Executive Order No. 10241.
If it should be finally determined there is no reasonable doubt as to the loyalty of the plaintiffs or either of them, I would then allow such plaintiff or plaintiffs to recover for the period of wrongful removal.
On the other hand, should it be finally decided that there is a reasonable doubt as to the loyalty of any of the plaintiffs, his or their rights can then be more properly determined in the light of the full facts as developed at that time.
No substantial harm can result from deferring action until the record is complete.
I am authorized to state that Judge Howell concurs in the foregoing dissent.
In accordance with the opinion of the court, and on a stipulation by the parties filed May 5, 1953, it was ordered July 18,1953, that judgments for the respective plaintiffs be entered as follows:
Frank H. Barnes, $1,489.31; Reese J. Brown, $2,795.44; Joseph W. B. Clark, $3,897.91; Isadore N. Cohen, $3,536.80; Arthur L. Drayton, $2,759.74; Horace E. Elkins, $1,535.41; Clarence H. Haughton, $3,805.57; Lee Jackson, $3,297.39; Harold C. Jones, $2,884.92; James J. S. Keys, $1,557.53; William D. Ridgeway, $2,497.69; Edward A. Smith, $2,-238.45; Felix A. Titus, $3,210.64 and William C. Ward, $1,901.78.